As filed with the Securities and Exchange Commission on September 29, Registration No. 333-195397 SECURITIES AND EXCHANGE COMMISSION FORM S-1/A Amendment № 4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VitaCig, Inc. (Name of Small Business Issuer in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 46-4597341 (IRS Employer Identification No.) Address 800 Bellevue Way NE, Suite 400, Bellevue, WA 98004 425-462-4219 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Address Mark Linkhorst Chief Executive Officer 800 Bellevue Way NE, Suite 400, Bellevue, WA 98004 425-462-4219 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: William Robinson Eilers, Esq. rd Street Miami, FL 33137 (786) 273-9152 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this from are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x 1 CALCULATION OF REGISTRATION FEE Title of each class of securities to be Registered Amount to be registered Proposed maximum offering price per unit ( 1) (2) Proposed maximum aggregate offering price (1) (2) Amount of registration fee Co mmon Stock, $.0
